                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 TOP AGENT NETWORK, INC.,                          Case No. 20-cv-03198-VC
               Plaintiff,
                                                   ORDER REQUIRING RESPONSE TO
         v.                                        MOTION FOR A TRO
 NATIONAL ASSOCIATION OF                           Re: Dkt. No. 8
 REALTORS, et al.,
               Defendants.


       The defendants are ordered to respond to Top Agent Network's motion for a TRO by

Tuesday, May 19, 2020. Top Agent Network may file a reply by Thursday, May 21, 2020. In

their briefs, the parties should discuss whether Top Agent Network’s case for irreparable harm is

undermined by its delay in filing suit. Top Agent Network must serve this order on the

defendants and file proof of service by 2:00 PM PDT on Friday, March 15, 2020.

       IT IS SO ORDERED.


Dated: May 14, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
